Order entered October 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00616-CR
                                      No. 05-19-00617-CR
                                      No. 05-19-00618-CR
                                      No. 05-19-00619-CR
                                      No. 05-19-00620-CR

                        GABINO ALBERTO ARBALLO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 219-83311-2018, 219-84196-2018,
                    219-84197-2018, 219-84547-2018 & 219-84548-2018

                                           ORDER
       Before the Court is appellant’s October 15, 2019 motion for extension of time to file his

brief in cause no. 05-19-00620-CR. Appellant has not filed a similar motion in any of the other

appeals.

       The Court has issued a letter questioning its jurisdiction over cause nos. 05-19-00617-CR

and 05-19-00618-CR. The Court has directed appellant to file a letter brief regarding the

jurisdictional issues by October 21, 2019 with the State’s letter brief due on November 5, 2019.
       The Court GRANTS appellant’s motion and extends the time to file appellant’s brief in

cause no. 05-19-00620-CR to November 15, 2019. To keep the cases on the same briefing track

and allow time for the Court to finish its jurisdictional review in cause nos. 05-19-00617-CR and

05-19-00618-CR, on its own motion, the Court extends the time to file appellant’s brief or briefs

in cause nos. 05-19-00616-CR, 05-19-00617-CR, 05-19-00618-CR, and 05-19-00619-CR to

November 15, 2019.


                                                    /s/    CORY L. CARLYLE
                                                           JUSTICE




                                              –2–